Exhibit 10.1

SIPEX CORPORATION

as the Company

and

BUYERS,

as defined herein

SECURITIES PURCHASE AGREEMENT

Dated as of May 16, 2006

5.5% Convertible Senior Notes due 2026

and Warrants to Purchase Common Stock

1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of May 16, 2006,
by and among Sipex Corporation, a Delaware corporation (the “Company”), and the
Buyers listed on the Schedule of Buyers attached hereto as Exhibit A
(individually, a “Buyer” and, collectively, the “Buyers”).

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

A. In accordance with the terms and conditions of this Agreement, the Company
has agreed to issue and sell, and the Buyers have severally agreed to purchase
in the aggregate, (i) Thirty Million United States Dollars ($30,000,000)
principal amount of the Company’s 5.5% Convertible Senior Notes due 2026 (such
Convertible Senior Notes, substantially in the form attached as Exhibit A to the
Indenture (as defined below), as such form of Note may be amended, modified or
supplemented from time to time in accordance with the terms thereof, the
“Notes”), which shall be convertible into shares of the common stock, $0.01 par
value per share (the “Common Stock”), of the Company, and (ii) Warrants (such
Warrants, substantially in the form attached as Exhibit A to the Warrant Agent
Agreement (as defined below), as such form of Warrant may be amended, modified
or supplemented from time to time in accordance with the terms thereof, the “
Warrants”) to purchase 1,679,104 shares of Common Stock (as exercised,
collectively, the “Warrant Shares”). The Notes will be issued pursuant to an
Indenture, dated as of May 16, 2006 (the “Indenture”) by and between the Company
and Wells Fargo Bank, National Association, as trustee (the “Trustee”),
substantially in the form attached hereto as Exhibit B. The Warrants will be
issued pursuant to a Warrant Agent Agreement, dated as of May 16, 2006 (the
“Warrant Agent Agreement”) by and between the Company and Wells Fargo Bank,
National Association, as warrant agent (the “Warrant Agent”), substantially in
the form attached hereto as Exhibit C.

B. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit D (as the same may be
amended, modified or supplemented from time to time in accordance with the terms
thereof, the “Registration Rights Agreement”) pursuant to which the Company has
agreed to provide the Buyers with the benefit of certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”) and applicable state securities
laws, on the terms and subject to the conditions set forth therein.

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

SECTION 1. Purchase and Sale of Notes and Warrants.

(a) Purchase of Securities. Subject to the satisfaction (or waiver, to the
extent permitted by applicable law) of the conditions set forth in Sections 6
and 7 of this Agreement, the Company shall issue and sell to each Buyer, and
each Buyer severally and not jointly agrees to purchase from the Company, the
respective principal amount of Notes, together with the related Warrants, set
forth opposite such Buyer’s name on the Schedule of Buyers attached hereto as
Exhibit A (the “Closing”). The Company shall issue to each Buyer One Thousand
United States Dollars ($1,000) principal amount of the Notes and Warrants to
purchase 55.97 Warrant Shares for each One Thousand United States Dollars
($1,000) tendered by each such Buyer.

(b) The Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., Milpitas, California local time, on May 16, 2006, or at such other
time as the parties may agree, subject to the satisfaction (or waiver, to the
extent permitted by applicable law) of the conditions set forth in Sections 6
and 7 of this Agreement. The Closing shall occur on the Closing Date at the
offices of Wilson, Sonsini, Goodrich & Rosati P.C., 650 Page Mill Road, Palo
Alto, California 94303, or at such other location as the parties may agree.

(c) Form of Payment. On the Closing Date, (i) each Buyer shall pay the Company
for the Notes and the related Warrants to be issued and sold to such Buyer on
the Closing Date, by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions attached hereto on Schedule A,
(ii) the Company shall reimburse each Buyer for its reasonable expenses to the
extent required by Section 4(i) of this Agreement, and (iii) the Company shall
issue to each Buyer properly authenticated Notes (in the denominations of not
less than One Thousand United States Dollars ($1,000) as such Buyer shall
reasonably request) representing the principal amount of Notes which such Buyer
is then purchasing hereunder, along with Warrants representing the related
number of Warrant Shares, duly executed on behalf of the Company and registered
in the name of such Buyer, provided, that Notes eligible for settlement through
The Depository Trust Company (“DTC”) shall be issued, countersigned, registered
and delivered in global certificate form through the facilities at DTC in such
names and denominations as each Buyer shall specify.

SECTION 2. Buyer’s Representations and Warranties. Each Buyer represents and
warrants to the Company with respect to only itself that as of the date hereof
and as of the Closing Date:

(a) Investment Purpose. Such Buyer is acquiring the Notes and the Warrants for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the Securities Act; provided, however, that by
making the representations herein, such Buyer does not agree to hold any of the
Notes; the Warrants; the Warrant Shares or the shares of Common Stock issued
upon conversion of the Notes and shares of Common Stock issued in payment of
interest on the Notes, if any (collectively, the “Conversion Shares” and,
together with the Notes, the Warrants and the Warrant Shares, the “Securities”)
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time; provided, further, that such disposition shall be in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any party to distribute any of the
Securities.

(b) Accredited Investor and Qualified Institutional Buyer Status. Such Buyer is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act, and, with the exception of Rodfre Holdings, LLC, each
is a “qualified institutional buyer” as that term is defined in Rule 144A(a)
under the Securities Act as of the date of this Agreement and was not organized
for the specific purpose of acquiring the Securities.

(c) Representations, Warranties and Acknowledgements Regarding Available
Information. Each Buyer acknowledges that it is not relying upon any
representations or warranties or other disclosures, express or implied, whether
prior to the date hereof or contemporaneous with the execution of this
Agreement, of the Company or any of its advisors or representatives, except as
otherwise provided herein and in the Transaction Documents.

Each Buyer understands and acknowledges that:

(1) the Company has not filed with the Commission: (A) all reports required to
be filed by the Company under Section 13, 14 or 15(d) of the Exchange Act during
the preceding 16 months; (B) Annual reports on Form 10-K for the years ended
January 1, 2005 or December 31, 2005, including any Part III information from
the Company’s Proxy Statements for such years, or Quarterly reports on Form 10-Q
for any fiscal quarter since the Company’s fiscal quarter ended October 2, 2004;

(2) the Company has not filed with the Commission any report including financial
statements, audited or unaudited, for any period since its Quarterly Report on
Form 10-Q for the Company’s fiscal quarter ended October 2, 2004 was filed, or
otherwise made such financial statements public available;

(3) the Company has determined, as disclosed in a Current Report on Form 8-K
filed March 11, 2005, that the Company’s financial statements for the fiscal
year ended December 31, 2003 (and the interim periods contained therein) and the
auditors’ report thereon and the unaudited interim financial statements for the
fiscal quarters ended April 3, 2004, July 3, 2004 and October 2, 2004, should no
longer be relied upon;

(4) the Company has not provided to such Buyer audited financial statements for
the fiscal years ended December 31, 2004 or 2005, or for any interim period
during such time, or restated audited financial statements for the fiscal year
ended December 31, 2003, or for any interim period during such time;

(5) the Company’s common stock is not currently listed on the Nasdaq National
Market, or any other national exchange or market;

(6) any financial information in the Company’s presentation to prospective
buyers (the “Investor Presentation”) has not been audited; and

(7) the Buyer has received material, non-public information from the Company and
has entered into an agreement with the Company regarding the confidentiality
thereof.

(d) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and such Buyer’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Buyer set forth herein and in the applicable Note or
Warrant in order to determine the availability of such exemptions and the
eligibility of such Buyer to acquire the Securities.

(e) Information. Buyer has been furnished with a copy of the following: (A) the
Investor Presentation, as updated by the supplemental information regarding the
Company’s first quarter results of operations presented to prospective buyers,
(B) the memorandum dated May 16, 2006 describing the risks confronting the
Company and related to investing in the Securities and (C) the term sheet for
the offering (collectively, the “Offering Materials”). Buyer believes it (i) has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Securities, (ii) can
bear the economic risk of a total loss of its investment in the Securities and
(iii) has such knowledge and experience in business and financial matters so as
to enable it to understand the risks of and form an investment decision with
respect to its investment in the Securities. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall limit, modify, amend or affect the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document and the Buyer’s right to rely thereon.

(f) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(g) Transfer or Resale. Such Buyer understands that, except as provided in the
Registration Rights Agreement, the Securities have not been and will not be
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred without registration under the
Securities Act or an exemption therefrom and that, in the absence of an
effective registration statement under the Securities Act, such Securities may
only be sold under certain circumstances as set forth in the Securities Act. In
that connection, such Buyer is aware of Rule 144 under the Securities Act and
the restrictions imposed thereby.

(h) Legends.

(1) Such Buyer understands that, until two (2) years after the original issuance
date of the Notes and the Warrants, any certificate evidencing such Notes and
any certificate evidencing such Warrant (and all securities issued in exchange
therefor or in substitution thereof, other than Common Stock, if any, issued
upon conversion thereof, in the case of a Note, or upon exercise thereof, in the
case of a Warrant, which shall bear the legend set forth in this Section 2(h)(2)
of this Agreement, if applicable) shall bear a legend in substantially the
following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS
OR PURSUANT TO AN EXEMPTION FROM THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY THE SECURITIES.

The Company may place the following legend on any Note or Warrant, as
appropriate, held by or transferred to an “affiliate” (as defined in Rule 501(b)
of Regulation D under the Securities Act) of the Company:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
SOLD ONLY IN COMPLIANCE WITH RULE 144 OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT.

The legends set forth above shall be removed and the Company shall issue a new
Note or Warrant, as appropriate, of like tenor and aggregate principal amount or
number of shares, as appropriate, and which shall not bear the restrictive
legends required by this Section 2(h)(1), (i) if such Notes or Warrants, as
appropriate, are registered for resale under the Securities Act or applicable
state securities laws, (ii) if, in connection with a sale transaction, such
holder provides the Company with an opinion of counsel reasonably acceptable to
the Company to the effect that a public sale, assignment or transfer of the
Notes or Warrants, as appropriate, may be made without registration under the
Securities Act or applicable state securities laws, or (iii) upon expiration of
the two-year period under Rule 144(k) of the Securities Act (or any successor
rule) if the holder of the Securities has not been an “affiliate” (as defined in
Rule 501(b) of Regulation D under the Securities Act) during the preceding three
(3) months.

(2) Such Buyer understands that any stock certificate representing Conversion
Shares or Warrant Shares shall bear a legend in substantially the following form
(unless (i) such Conversion Shares or Warrant Shares, as appropriate, have been
registered for resale pursuant to an effective registration statement, (ii) such
Conversion Shares or Warrant Shares, as appropriate, have been transferred or
sold pursuant to the exemption from registration provided by Rule 144 under the
Securities Act or pursuant to a written opinion of Buyer’s counsel that the such
shares may be transferred under another exemption from registration under the
Securities Act , (iii) such Conversion Shares or Warrant Shares, as appropriate,
may have their legends removed pursuant to Rule 144(k) under the Securities Act,
or (iv) unless otherwise agreed by the Company in writing with written notice to
the transfer agent):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS
OR PURSUANT TO AN EXEMPTION FROM THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY THE SECURITIES.

The Company may instruct the transfer agent to place the following legend on any
certificate evidencing Conversion Shares or Warrant Shares held by or
transferred to an “affiliate” (as defined in Rule 501(b) of Regulation D under
the Securities Act) of the Company:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
SOLD ONLY IN COMPLIANCE WITH RULE 144 OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT.

The legends set forth above shall be removed and the Company shall issue the
relevant Securities without such legends to the holder of the Securities upon
which it is stamped, (i) if such Securities are registered for resale under the
Securities Act, (ii) if, in connection with a sale transaction, such holder
provides the Company with an opinion of counsel reasonably acceptable to the
Company to the effect that a public sale, assignment or transfer of the
Securities may be made without registration under the Securities Act, or
(iii) upon expiration of the two-year period under Rule 144(k) of the Securities
Act (or any successor rule) if the holder of the Securities has not been an
“affiliate” (as defined in Rule 501(b) of Regulation D under the Securities Act)
during the preceding three (3) months.

(3) Such Buyer understands that, in the event Rule 144(k) as promulgated under
the Securities Act (or any successor rule) is amended to change the two-year or
three-month periods under Rule 144(k) (or the corresponding periods under any
successor rule), (i) each reference in Sections 2(h)(1) and 2(h)(2) of this
Agreement to “two (2) years” or the “two-year period” and to “three (3) months”
shall be deemed for all purposes of this Agreement to be references to such
changed period or periods, and (ii) all corresponding references in the Notes
and Warrants shall be deemed for all purposes to be references to the changed
period or periods, provided that such changes shall not become effective if they
are otherwise prohibited by, or would otherwise cause a violation of, the
then-applicable federal securities laws.

(i) Authorization; Enforcement; Validity. This Agreement and the Registration
Rights Agreement have been duly and validly authorized, executed and delivered
on behalf of such Buyer and are valid and binding agreements of such Buyer
enforceable against such Buyer in accordance with their terms, subject as to
enforceability to general principles of equity and to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

(j) Residency. Such Buyer is a resident of that country or state specified in
its address on the Schedule of Buyers attached hereto as Exhibit A.

(k) Conversion Limitation. (A) Subject to a Buyer’s election on the signature
page hereto to be governed by this Section 2(k)(A), such Buyer hereby agrees
that in no event will it convert any of the Notes or exercise any of the
Warrants in excess of the number of such Notes or Warrants, upon the conversion
or exercise of which (x) the number of shares of Common Stock beneficially owned
by such Buyer (other than the shares which would otherwise be deemed
beneficially owned except for being subject to a limitation on conversion
analogous to the limitation contained in this Section 2(k)(A)) plus (y) the
number of shares of Common Stock issuable upon the conversion of such Notes and
the exercise of such Warrants, would be equal to or exceed 9.99% of the number
of shares of Common Stock then issued and outstanding (after giving effect to
such conversion or exercise), it being the intent of the Company and such Buyer
that a Buyer electing to be governed by this Section 2(k)(A) not be deemed at
any time to have the power to vote or dispose of greater than 9.99% of the
number of shares of Common Stock issued and outstanding. As used herein,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”). To the extent that the limitation
contained in this Section 2(k)(A) applies (and without limiting any rights the
Company may otherwise have), the Company may rely on such Buyer’s determination
of whether the Notes are convertible or the Warrants are exercisable pursuant to
the terms hereof, the Company having no obligation whatsoever to verify or
confirm the accuracy of such determination, and the submission of the Conversion
Notice (as that term is defined in the Note) or the Exercise Notice (as that
term is defined in the Warrant) by such Buyer shall be deemed to be such Buyer’s
representation that the Notes or the Warrants specified therein are convertible
or exercisable pursuant to the terms hereof. Nothing contained herein shall be
deemed to restrict the right of such Buyer to convert the Notes or exercise the
Warrants at such time as the conversion or exercise thereof will not violate the
provisions of this Section 2(k)(A). By written notice to the Company, such Buyer
may increase or decrease the maximum percentage stated in this paragraph to any
other percentage specified in such notice; provided, that any such increase will
not be effective until the sixty first (61st) day after such notice is delivered
to the Company and provided further that in no event shall the percentage stated
in this paragraph exceed 9.99%. Notwithstanding anything herein to the contrary,
this restriction may not be waived by the Company, and notwithstanding anything
herein to the contrary, this Section 2(k)(A) shall not apply to a Buyer unless
the Buyer has elected to be governed by this Section by so indicating on the
signature page.

(B) Subject to a Buyer’s election on the signature page hereto to be governed by
this Section 2(k)(B), such Buyer hereby agrees that in no event will it convert
any of the Notes or exercise any of the Warrants in excess of the number of such
Notes or Warrants, upon the conversion or exercise of which (x) the number of
shares of Common Stock beneficially owned by such Buyer (other than the shares
which would otherwise be deemed beneficially owned except for being subject to a
limitation on conversion analogous to the limitation contained in this
Section 2(k)(B)) plus (y) the number of shares of Common Stock issuable upon the
conversion of such Notes and the exercise of such Warrants, would be equal to or
exceed 4.99% of the number of shares of Common Stock then issued and outstanding
(after giving effect to such conversion or exercise), it being the intent of the
Company and such Buyer that a Buyer electing to be governed by this
Section 2(k)(B) not be deemed at any time to have the power to vote or dispose
of greater than 4.99% of the number of shares of Common Stock issued and
outstanding. As used herein, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act. To the extent that the
limitation contained in this Section 2(k)(B) applies (and without limiting any
rights the Company may otherwise have), the Company may rely on such Buyer’s
determination of whether the Notes are convertible or the Warrants are
exercisable pursuant to the terms hereof, the Company having no obligation
whatsoever to verify or confirm the accuracy of such determination, and the
submission of the Conversion Notice (as that term is defined in the Note) or the
Exercise Notice (as that term is defined in the Warrant) by such Buyer shall be
deemed to be such Buyer’s representation that the Notes or the Warrants
specified therein are convertible or exercisable pursuant to the terms hereof.
Nothing contained herein shall be deemed to restrict the right of such Buyer to
convert the Notes or exercise the Warrants at such time as the conversion or
exercise thereof will not violate the provisions of this Section 2(k)(B). By
written notice to the Company, such Buyer may increase or decrease the maximum
percentage stated in this paragraph to any other percentage specified in such
notice; provided, that any such increase will not be effective until the sixty
first (61st) day after such notice is delivered to the Company and provided
further that in no event shall the percentage stated in this paragraph exceed
4.99%. Notwithstanding anything herein to the contrary, this restriction may not
be waived by the Company, and notwithstanding anything herein to the contrary,
this Section 2(k)(B) shall not apply to a Buyer unless the Buyer has elected to
be governed by this Section by so indicating on the signature page.

(l) No Conflicts. The execution and performance by such Buyer of this Agreement
and the Registration Rights Agreement do not conflict with any agreement to
which such Buyer is a party or is bound thereby, any court order or judgment
addressed to such Buyer or the constituent documents of such Buyer except for
such conflicts which would not, individually or in the aggregate, have a
material adverse effect on such Buyer’s authority or ability to perform its
obligations under this Agreement or the Registration Rights Agreement.

(m) Additional Acknowledgement. Each Buyer acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, the Indenture, the Notes, the Warrant Agent Agreement, the Warrants
and the Registration Rights Agreement, that it has independently determined to
enter into the transactions contemplated hereby and thereby, that it is not
relying on any advice from or evaluation by any other Buyer, and that it is not
acting in concert with any other Buyer in purchasing the Securities offered
hereunder. Each Buyer and, to its knowledge, the Company, agree that the Buyers
have not taken any actions that would cause such Buyers to be deemed as members
of a “group” for purposes of Section 13(d) of the Exchange Act.

SECTION 3. Representations and Warranties of the Company. Except as specifically
disclosed in the disclosure schedules delivered to Buyers herewith, the Company
represents and warrants to each of the Buyers that as of the date hereof and as
of the Closing Date:

(a) Organization and Qualification. The Company and its Subsidiaries (as defined
below) are corporations, partnerships or limited liability companies duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated or organized, and have the requisite
corporate, limited liability company or partnership power and authorization to
own their properties and to carry on their business as now being conducted.
Copies of the Company’s Certificate of Incorporation and Bylaws, and all
amendments thereto, have been filed as exhibits to the Company’s Registration
Statement on Form 8-A filed on October 28, 2003, are in full effect and have not
been modified. Each of the Company and its Subsidiaries is duly qualified as a
foreign corporation, partnership or limited liability company to do business and
is in good standing in every jurisdiction in which its ownership of property or
the nature of the business conducted and proposed to be conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, operations, results of
operations or financial condition of the Company and its Subsidiaries, taken as
a whole, or (ii) the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below). “Subsidiary”
means any entity in which the Company, directly or indirectly, owns or controls
a majority of the ordinary voting power, capital stock or other equity or
similar interests. The Company’s “Subsidiaries” are set forth on Schedule 3(a).

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Indenture, the Notes, the Warrant Agent Agreement, the
Warrants and the Registration Rights Agreement (collectively, the “Transaction
Documents”), and to issue and sell the Securities in accordance with the terms
hereof and thereof. The execution and delivery of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby, including, without limitation, the issuance and repayment of the
Notes, the reservation for issuance and the issuance of the Conversion Shares
issuable upon conversion thereof, the issuance of the Warrants, the reservation
for issuance and the issuance of the Warrant Shares issuable upon exercise of
the Warrants and the registration for resale of the Registrable Securities (as
such term is defined in the Registration Rights Agreement), have been duly
authorized by the Company’s Board of Directors, and no further consent or
authorization is required of the Company, its Board of Directors or
stockholders. The Transaction Documents have been duly executed and delivered by
the Company. The Transaction Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except (i) as rights to indemnification and contribution may be
limited by federal or state securities laws and policies underlying such laws
and (ii) as such enforceability may be limited by general principles of equity
or applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

(c) Capitalization. The capitalization of the Company as of the date hereof is
as follows: 60,000,000 shares of Common Stock are authorized, and 35,550,378
shares are issued and outstanding and 8,239,374 shares are reserved for issuance
pursuant to the Company’s stock option and purchase plans, 1,000,000 shares of
preferred stock are authorized, and no shares are issued and outstanding. All of
the Company’s outstanding shares have been, or upon issuance will be, validly
issued and are fully paid and nonassessable and were issued in accordance with
applicable federal and state securities laws. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act. Except for rights
created pursuant to the Transaction Documents or as set forth on Schedule 3(c),
(i) no shares of the Company’s capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances created by the Company;
(ii) other than options granted to employees of the Company, there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) other
than trade debt incurred in the ordinary course of business, there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound other than the Loan and Security Agreement,
dated as of July 21, 2005, between the Company and Silicon Valley Bank, together
with the documents now or hereafter related thereto (including without
limitation, any guarantee agreements and any security documents), in each case
as such agreements may be amended (including any amendment and restatement
thereof), supplemented or otherwise modified from time to time, including any
agreement extending the maturity of, refinancing, replacing, increasing the
amount of, or otherwise restructuring all or any portion of the indebtedness
under such agreement or any successor or replacement agreement and whether by
the same or any other agent, lender or group of lenders (or other
institutions)(the “Credit Facility”); (iv) there are no amounts outstanding
under, and there will be no amounts due upon termination of, any credit
agreement or credit facility other than the Credit Facility; (v) there are no
financing statements securing obligations in any amounts greater than Fifty
Thousand United States Dollars ($50,000), singly, or Two Hundred Fifty Thousand
United States Dollars ($250,000) in the aggregate, filed in connection with the
Company or any of its Subsidiaries other than in connection with the Credit
Facility; (vi) there are no agreements or arrangements under which the Company
or any of its Subsidiaries is obligated to register the sale of any of its
securities under the Securities Act; (vii) there are no outstanding securities
or instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (viii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement; (ix) the Company does not have
any stock appreciation rights or “phantom” stock plans or agreements or any
similar plan or agreement; (x) the Company and its Subsidiaries have no
liabilities or obligations, other than those incurred in the ordinary course of
the Company’s or its Subsidiaries’ respective businesses and which, individually
or in the aggregate, do not or would not have a Material Adverse Effect on the
Company and its Subsidiaries taken as a whole; and (xi) the Company does not
have outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any person or entity the right to purchase any
equity interest in the Company upon the occurrence of certain events.

(d) Issuance of Conversion Shares and Warrant Shares. As of the Closing, the
Company shall have duly authorized and reserved for issuance free of pre-emptive
rights at least the Reservation Amount of Common Stock for issuance upon
conversion of the Notes or upon exercise of the Warrants. The “Reservation
Amount” shall mean 110% of the maximum number of shares of Common Stock
necessary to enable the Company to satisfy all obligations to the Buyers to
issue Common Stock upon conversion of the Notes and exercise of the Warrants,
provided that for purposes of determining the number of shares of Common Stock
that would be required to be delivered by the Company to cover interest which
accrues on the Notes, the Company shall assume an amount of interest equal to
the interest that would accrue during the three hundred sixty-five (365) day
period following the Closing Date assuming $2.68 as the price of the Common
Stock. Upon conversion or issuance in accordance with the terms of the Notes or
upon exercise or issuance in accordance with the terms of the Warrants, as
applicable, the Conversion Shares and the Warrant Shares, as the case may be,
will be validly issued, fully paid and non-assessable and free from all taxes,
liens and charges with respect to the issue thereof, other than any liens or
encumbrances created by or imposed by the Buyers, with the holders being
entitled to all rights accorded to a holder of Common Stock. Subject to the
accuracy of the representations and warranties of each of the Buyers in this
Agreement, the issuance by the Company of the Securities is exempt from
registration under the Securities Act and applicable state securities laws.

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and the Warrants and the reservation for issuance and issuance of the
Conversion Shares and the Warrant Shares) will not (i) result in a violation of
the Company’s Certificate of Incorporation or Bylaws; (ii) constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, except for such defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect; or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries is bound or affected. Neither the Company
nor any of its Subsidiaries is in violation of any material term of or in
default under its Certificate of Incorporation or Bylaws or their organizational
charter or bylaws, respectively. Except as set forth on Schedule 3(e), neither
the Company nor any of its Subsidiaries is in violation of any term of or in
default under any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except where such violations and
defaults would not result, either individually or in the aggregate, in a
Material Adverse Effect. To the Company’s knowledge, the business of the Company
and its Subsidiaries is not being conducted in violation of any law, ordinance
or regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
Except as specifically contemplated by the Transaction Documents, as required
under the Securities Act or as required by Blue Sky filings (but only to the
extent that such filings may be made after the Closing), the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency or other person or entity in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof and
copies of such consents, authorizations, orders, filings and registrations have
been delivered to the Buyers. The Company and its Subsidiaries are not in
violation of any covenants or other terms of its outstanding indebtedness for
borrowed money which could reasonably be expected to have a Material Adverse
Effect. The Company and its Subsidiaries are currently unaware of any facts or
circumstances which might give rise to any of the foregoing events set forth in
this paragraph.

(f) Financial Information. Since January 1, 2005, the Company has filed certain
reports, schedules, forms, statements and other documents with the Securities
and Exchange Commission (the “Commission”) pursuant to the reporting
requirements of the Exchange Act (all of the foregoing filed prior to or on the
Closing Date and all exhibits included therein and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). As of the date of filing of such SEC Documents, each such SEC
Document, as it may have been subsequently amended by filings made by the
Company with the Commission prior to the date hereof, complied in all material
respects with the requirements of the Exchange Act applicable to such SEC
Document. Deloitte & Touche LLP are independent public accountants as required
by the Exchange Act. The Company has no reason to believe that its independent
auditors will withhold their consent to the inclusion of their audit opinion
concerning the Company’s financial statements which shall be included in the
Registration Statement (as such term is defined in the Registration Rights
Agreement).

(g) Absence of Litigation. Except as disclosed in Schedule 3(g), there is no
action, suit, proceeding, inquiry or investigation (“Material Litigation”)
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company or any of its
Subsidiaries, threatened in writing against the Company or any of its
Subsidiaries or any of the Company’s or the Subsidiaries’ officers or directors
in their capacities as such that would have a Material Adverse Effect. The
Company believes it has set aside on its books provisions reasonably adequate
for the payment of all judgments, damages, costs, and expenses arising out of
its pending Material Litigation and has appropriately accounted for such
reserves under GAAP.

(h) No Integrated Offering. Neither the Company, nor any of its affiliates, nor,
to the Company’s knowledge, any person acting on its or their behalf, has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable stockholder approval
provisions, nor will the Company or any of its Subsidiaries take any action or
steps that would cause the offering of the Securities to be integrated with
other offerings.

(i) Intellectual Property Rights. The Company and its Subsidiaries own, possess,
license or can acquire or make use of on reasonable terms, adequate rights or
licenses to use all trademarks, trade names, trade dress, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, technology licenses, approvals, governmental authorizations, trade
secrets, and other intellectual property rights (collectively, “Intellectual
Property”) necessary to conduct their respective businesses as now conducted and
as currently contemplated to be conducted by them, except where the failure to
currently own or possess Intellectual Property would not have a Material Adverse
Effect. The Company and its Subsidiaries do not have any knowledge of any
infringement by the Company or its Subsidiaries of Intellectual Property rights
of others, or of any development of similar or identical trade secrets or
technical information by, except where such infringement would not have a
Material Adverse Effect. There is no claim, action or proceeding being made by
the Company or its Subsidiaries regarding the Intellectual Property rights of
the Company or its Subsidiaries or to the Company’s knowledge, brought or
currently threatened against the Company or its Subsidiaries regarding the
Intellectual Property rights of or the use of any Intellectual Property by the
Company or its Subsidiaries of any third party that, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect.

(j) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are commensurate with similarly situated companies engaged in similar
businesses as the Company and its Subsidiaries. The Company has no reason to
believe that it will not be able to renew any existing insurance coverage as and
when such coverage expires or to obtain similar coverage as may be necessary to
continue to do business as currently conducted without a significant increase in
cost, other than normal increases in the industry.

(k) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted (the “Permits”), except where the
failure to possess such Permits would not have a Material Adverse Effect, and
neither the Company nor any of its Subsidiaries has received any written notice
of proceedings relating to the revocation or material modification of any such
Permit.

(l) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and all such tax returns are
accurate and complete in all material respects, (ii) has paid all taxes and
other governmental assessments and charges due with respect to the periods
covered by such returns, reports and declarations, except those being contested
in good faith and for which the Company has made appropriate reserves on its
books in accordance with GAAP or as would not result in a Material Adverse
Effect, and (iii) has paid or set aside on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations (referred to in clause (i) above)
apply. There are no unpaid taxes or assessments for tax deficiencies that are
individually or in the aggregate material in amount claimed to be due by the
taxing authority of any jurisdiction, and the Company knows of no basis for any
such claim, and there are no audits in progress with respect to any tax returns,
no extension of time is in force with respect to any date on which any tax
return was or is to be filed, and no waiver or agreement is in force for the
extension of time for the assessment or payment of any tax. All provisions for
tax liabilities of the Company and each of its Subsidiaries have been disclosed
in the financial information in the Offering Materials and made in accordance
with GAAP consistently applied, and all liabilities for taxes of the Company and
each of its Subsidiaries attributable to periods prior to or ending on the
Closing Date have been adequately disclosed in the financial information in the
Offering Materials.

(m) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries,
nor, to the Company’s knowledge, any director, officer, agent, employee or other
person acting on behalf of the Company or any Subsidiary has, in the course of
his actions for, or on behalf of, the Company or any Subsidiary used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the United
States Foreign Corrupt Practices Act of 1977, as amended, or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee. The Company and its
subsidiaries are familiar with and understand the requirements and implications
of the Foreign Corrupt Practices Act and have taken reasonable measures to
ensure compliance therewith by the Company, its Subsidiaries and agents acting
on behalf of the Company.

(n) Offering Materials; Disclosure. Except as disclosed in Schedule 3(n), to the
Company’s knowledge, the information supplied by the Company for inclusion in
the Offering Materials and all other disclosure provided to the Buyers regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Company does
not contain any untrue statement of a material fact. Each press release issued
by the Company during the twelve (12) months preceding the date of this
Agreement did not at the time of release contain any untrue statement of a
material fact.

(o) Transactions With Affiliates. Other than the grant of stock options granted
pursuant to the Company’s employee benefit plans, none of the officers,
directors or employees of the Company is presently a party to any transaction
with the Company or any of its Subsidiaries (other than in connection with the
provision of services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any such officer, director, or employee has a
substantial interest or is an officer, director, trustee or partner, in an
amount in excess of an amount that would be required to be disclosed pursuant to
Item 404 of Regulation S-K promulgated under the Securities Act.

(p) Brokers and Finders. Except for fees payable to Piper Jaffray & Co., the
exclusive placement agent engaged by the Company with the respect to the offer
and sale of the Securities (“Piper Jaffray”) as placement agent, no brokers,
finders or financial advisory fees or commissions will be payable by the Company
with respect to the transactions contemplated by this Agreement.

(q) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) an “affiliate” of the Company (as defined in
Rule 144) except as set forth on Schedule 3(q) or (iii) to the knowledge of the
Company and except as set forth on Schedule 3(q), a “beneficial owner” of more
than 10% of the Common Stock (as defined for purposes of Rule 13d-3 of the
Exchange Act). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives. The Company
acknowledges and agrees that no Buyer makes or has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 2.

(r) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Notes and the Warrant Shares
issuable upon exercise of the Warrants will increase in certain circumstances as
set forth in the Indenture or Warrants, as the case may be. The Company further
acknowledges that its obligation to issue Conversion Shares upon conversion of
the Notes in accordance with this Agreement, the Indenture and the Notes and its
obligation to issue the Warrant Shares upon exercise of the Warrants in
accordance with this Agreement and the Warrants is, in each case, absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company, subject to the
provisions of the Transaction Documents and applicable law.

(s) Absence of Certain Changes; Insolvency. The Company has not taken any steps
to seek protection pursuant to any bankruptcy law, nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at each
Closing, will not be Insolvent (as defined below). For purposes of this
Section 3(s), “Insolvent” means (i) the present fair saleable value of the
Company’s assets is less than the amount required to pay the Company’s total
debt, (ii) the Company is unable to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured and due and payable, (iii) the Company intends to incur or believes that
it will incur debts that would be beyond its ability to pay as such debts mature
or (iv) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

(t) Employee Relations.

(1) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their employees are good. No
executive officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company. No executive
officer of the Company, to the knowledge of the Company, is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

(2) Except as disclosed in Schedule 3(t), the Company does not currently have
any plans for a material reduction in its work force or in number of personnel
that would trigger notice, severance or other material obligations under the
Worker Adjustment Retraining Act.

(3) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting employment and employment
practices, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(u) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except as provided under the Credit Facility and except for such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and facilities by the
Company and its Subsidiaries.

(v) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

(w) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

(x) Internal Accounting Controls. Except as set forth on Schedule 3(x), the
Company and each of its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference.

(y) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities.

(z) Indebtedness and Other Contracts. Except as disclosed in Schedule 3(z),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Schedule 3(z) provides a detailed description of the material
terms of any such outstanding Indebtedness. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money in excess of $1,000,000, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services in excess of
$1,000,000 (other than trade payables entered into in the ordinary course of
business), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments in excess of $1,000,000,
(D) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) all indebtedness in excess of
$1,000,000 created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations in excess of $1,000,000 under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in excess
of $1,000,000 in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (y) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.

(aa) Ranking of Notes. Except as set forth on Schedule (aa), no Indebtedness of
the Company is senior to or ranks pari passu with the Notes in right of payment,
whether with respect of payment of redemptions, interest, damages or upon
liquidation or dissolution or otherwise.

(bb) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

(cc) Investment Company. Neither the Company nor its Subsidiaries is and, after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof, will become an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for an investment company,
within the meaning of the Investment Company Act of 1940, as amended.

(dd) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.

(ee) Offering Terms. Except as disclosed in Schedule 3(ee), the Company has
offered the Notes and Warrants to each Buyer solely pursuant to the terms and
conditions set forth in the Transaction Documents.

SECTION 4. Covenants.

(a) Obligations. Each party shall use reasonable best efforts to timely satisfy
each of the conditions to be satisfied by it as provided in Sections 6 and 7 of
this Agreement.

(b) Form D and Blue Sky. The Company agrees to file timely a Form D with the
Commission with respect to the Securities as required under Regulation D and to
promptly provide, upon request, a copy thereof to each Buyer. The Company shall,
on or before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), in those
jurisdictions identified by the Buyers and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date. The Company shall
make all timely filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States, and applicable federal and state court decisions,
following the Closing Date. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(b).

(c) Reporting Status. With a view to making available to the Investors (as that
term is defined in the Registration Rights Agreement) the benefits of Rule 144
promulgated under the Securities Act or any similar rule or regulation of the
Commission that may at any time permit the Investors to sell securities of the
Company to the public without registration (“Rule 144”), from and at all times
from and after the earlier of (i) the year anniversary of the Closing Date and
(ii) the date that the Company first files a registration statement pursuant to
the terms of the Registration Rights Agreement and for so long as any Investor
owns Registrable Securities (the “Reporting Period”), the Company shall use
reasonable best efforts to: (i) make and keep public information available, as
those terms are understood and defined in Rule 144; (2) file with the Commission
in a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act; and (3) furnish to each Investor, so
long as such Investor owns Registrable Securities, promptly upon request, (A) a
written statement by the Company, if true, that it has complied with the
applicable reporting requirements of Rule 144, the Securities Act and the
Exchange Act, (B) a copy of the most recent annual or quarterly report of the
Company and copies of such other reports and documents so filed by the Company,
(C) the information required by Rule 144A(d)(4) (or any successor rule) under
the Securities Act, and (D) such other information as may be reasonably
requested to permit the Investors to sell such securities pursuant to Rule 144
without registration.

(d) Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Notes and the Warrants for general corporate purposes, including working
capital and capital expenditures.

(e) Reservation of Shares. The Company shall take all actions necessary to at
all times have the Reservation Amount of shares of Common Stock authorized, and
reserved for the purpose of issuance of the Conversion Shares upon conversion of
the Notes and Warrant Shares upon exercise of the Warrants.

(f) Listing. The Common Stock is not currently listed on any Principal Market
(as defined below). Upon the first filing of a registration statement pursuant
to the terms of the Registration Rights Agreement, the Company shall use its
reasonable best efforts to promptly secure the listing of its Common Stock,
including all of the Conversion Shares and the Warrant Shares (subject to
official notice of issuance), upon one of The New York Stock Exchange, Inc., the
American Stock Exchange, Inc., the Nasdaq National Market or The Nasdaq Capital
Market (as applicable, the “Principal Market”), no later than December 31, 2006,
and shall maintain, so long as any other shares of Common Stock shall be so
listed, such listing of all Conversion Shares and Warrant Shares from time to
time issuable under the terms of the Transaction Documents. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 4(f). From and after the time, if any, the Common Stock is
authorized for listing on the Principal Market, so long as any Securities are
outstanding, the Company shall use its reasonable best efforts to maintain the
Common Stock’s authorization for quotation or listing on the Principal Market
and to avoid taking any action that would be reasonably expected to result in
the delisting or the suspension of the Common Stock on the Principal Market.

(g) Filing of Form 8-K. On or before the Closing Date, the Company shall issue a
press release announcing the transactions contemplated hereby. The Company shall
use reasonable efforts within one Business Day after the public announcement of
the transactions contemplated hereby to file a Current Report on Form 8-K (the
“8-K Filing”) with the Commission describing the terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K (i) this Agreement and the Exhibits hereto, (ii) the
form of Note, (iii) the form of Warrant Agent Agreement, (iv) the form of
Warrant, (v) the Registration Rights Agreement and (vi) the form of Indenture,
each in the form required by the Exchange Act. “Business Day” means any day
other than Saturday, Sunday or other day on which commercial banks in the City
of New York are authorized or required by law to remain closed.

(h) Stockholder Approval. In the event that Stockholder Approval (as defined
below) is required pursuant to the rules of the Principal Market for the
issuance of a number of Conversion Shares or Warrant Shares greater in the
aggregate than 19.99% of the number of shares of Common Stock outstanding
immediately prior to the Closing Date or for any other reason or purpose, the
Company shall provide each stockholder entitled to vote at any such meeting of
stockholders of the Company (the “Stockholders Meeting”), which meeting shall
occur as promptly as reasonably practicable following the date of such
determination, a proxy statement, which has been previously reviewed by Piper
Jaffray, the Buyers and their respective counsel, soliciting each such
stockholder’s affirmative vote at such stockholder meeting for approval of the
Company’s issuance of all of the Securities as described in the Transaction
Documents in accordance with applicable law and the rules and regulations of the
Principal Market (such affirmative approval being referred to herein as the
“Stockholder Approval”), and the Company shall use commercially reasonable
efforts to solicit its stockholders’ approval of such issuance of the
Securities. If the required Stockholder Approval is not obtained at the
Stockholders Meeting, the Company will call a special meeting of stockholders as
promptly as reasonably practicable following the Stockholders Meeting (such
special meeting, the “Special Meeting”) and shall provide each stockholder
entitled to vote at the Special Meeting a proxy statement, which has been
previously reviewed by Piper Jaffray, the Buyers and their respective counsel,
soliciting each such stockholder’s affirmative vote for the Stockholder Approval
at such Special Meeting.

(i) Expenses. Subject to Section 9(n) of this Agreement, at the Closing, the
Company shall reimburse the Buyers for the Buyers’ reasonable, documented,
out-of-pocket expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement, up to a maximum of $30,000, which
amount shall be paid by the Company to the Buyers concurrently with the
Company’s receipt of the Purchase Price at the Closing and shall be allocated
pro rata among the Buyers based on the respective principal amount of Notes set
forth opposite such Buyer’s name on the Schedule of Buyers attached hereto as
Exhibit A.

(j) Additional Notes; Variable Securities. For so long as any Buyer beneficially
owns any Securities, the Company shall not issue any other securities that would
cause a breach or default under the Notes. The Company shall not offer or issue
any other securities if such offer or issuance would be integrated with the
offering or issuance of the Securities under this Agreement for purposes of any
federal or state securities law or any applicable stock exchange rule. For so
long as at least $15,000,000 of the principal amount of the Notes remain
outstanding, the Company shall not, in any manner, issue or sell any rights,
warrants or options to subscribe for or purchase Common Stock or directly or
indirectly convertible into or exchangeable or exercisable for Common Stock at a
price which varies or may vary with the market price of the Common Stock,
including by way of one or more reset(s) to any fixed price unless the
conversion, exchange or exercise price of any such security cannot be less than
the then applicable Conversion Price (as defined in the Notes) with respect to
the Common Stock into which any Note is convertible or the Exercise Price (as
described in the Warrants) with respect to the Common Stock into which any
Warrant is exercisable.

(k) Tax Matters. For United States Federal income tax purposes, the Company and
each Buyer agree (i) to treat the Notes as indebtedness, (ii) that $1,900,646 of
the aggregate purchase price for the securities issued by the Company to the
Buyers hereunder (assuming the sale of $30,000,000 of Securities) is
attributable to the purchase of the Warrants, and (iii) to treat the Notes as
having been issued for an aggregate purchase price of $28,099,354 (assuming the
sale of $30,000,000 of Securities), such that the aggregate original issue
discount that will accrue over the term of One Thousand Dollars ($1,000)
principal amount of the Notes is $63.35. If the Company shall be required to
withhold or deduct any tax or other governmental charge from any payment made
hereunder or under any Note to any Buyer, then, subject to the last sentence of
this Section 4(k), the Company shall pay to such Buyer such additional amounts
as are necessary such that such Buyer actually receives the amount such Buyer
would have received if no such withholding or deduction had been required. If
any Buyer is organized under the laws of a jurisdiction other than the United
States, any State thereof or the District of Columbia (a “Non-United States
Buyer”), such Buyer shall deliver to the Company either (a) two (2) copies of
United States Internal Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY,
or (b) in the case of a Non-United States Buyer claiming exemption from United
States Federal withholding tax under Section 871(h) or 881(c) of the Internal
Revenue Code of 1986, as amended, and the rules and regulations promulgated
thereunder (the “Code”) with respect to payments of “portfolio interest”, a
certificate in form and substance reasonably acceptable to the Company
representing that such Non-United States Buyer is not a bank for purposes of
Section 881(c) of the Code, is not a ten percent (10%) stockholder (within the
meaning of Section 871(h)(3)(B) of the Code) of the Company and is not a
controlled foreign corporation related to the Company (within the meaning of
Section 864(d)(4) of the Code), together with Internal Revenue Service Form W-8,
in all cases such forms and other documents being properly completed and duly
executed by such Non-United States Buyer claiming complete exemption from United
States Federal withholding tax on payments of interest by the Company (or
accruals of original issue discount) under the Notes. Each Buyer that is not
otherwise exempt from “back-up withholding” shall deliver to the Company
properly completed and duly executed Internal Revenue Service Form W-8 or W-9
indicating that such Buyer is subject to “back-up withholding” for United States
Federal income tax purposes. The forms and other documents required to be
delivered pursuant to the two preceding sentences shall be delivered within ten
(10) days after the Closing Date. The Company shall not be required to pay any
additional amounts (x) to any Non-United States Buyer in respect of United
States Federal withholding tax or (y) to any Buyer in respect of United States
Federal “back-up withholding” tax to the extent that the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-United
States Buyer or Buyer, as the case may be, to comply with the provisions of this
Section 4(k).

(l) Violation of Laws. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(m)  Limits on Additional Issuances. The Company shall not, in any manner, until
the later of (i) 180 days after the Closing or (ii) the date on which the
Registration Statement required to be filed pursuant to Section 2(a) of the
Registration Rights Agreement is declared effective by the Commission (the
“Effective Date”), issue or sell any Common Stock or rights, warrants or options
to subscribe for or purchase Common Stock or any security directly or indirectly
convertible into or exchangeable or exercisable for Common Stock (the “Equity
Limitation”). The Equity Limitation shall not apply (i) to the issuance of
Conversion Shares or Warrant Shares, as the case may be, pursuant to the Notes
or Warrants, (ii) to the issuance of securities pursuant to the conversion or
exchange of convertible or exchangeable securities or the exercise of warrants
or options, in each case outstanding on the date hereof, provided such
securities, warrants and options are not amended after the date hereof, (iii) if
holders representing at least 662/3% of the outstanding principal amount of the
Notes give their prior written consent to such issuance or sale, (iv) if the
issuance is pursuant to employee benefits plans approved by the Company’s Board
of Directors, (v) to the filing of a Registration Statement on Form S-8, (vi) if
the securities are issued for consideration other than cash in connection with a
bona fide business acquisition by the Company whether by merger, consolidation,
purchase of assets, sale or exchange of stock or otherwise, or (vii) if the
issuance is in connection with a (A) commercial banking arrangement,
(B) equipment financing, (C) sponsored research, (D) collaboration,
(E) technology licensing, (F) development agreement or (G) other strategic
partnership; provided, however, that with respect to (C) through (G) hereof, the
price at which such issuance is made is not below the Conversion Price and
primary purpose of such transaction is not to raise equity capital.

(n) CUSIP Numbers. The Company in issuing the Securities shall use “CUSIP”
numbers (if then generally in use), and shall use such “CUSIP” numbers in
notices to holders as a convenience to holders thereof; provided that any such
notice may state that no representation is made as to the correctness of such
numbers either as printed on the Securities or as contained in any notice to
such holders and that reliance may be placed only on other identification
numbers printed on such Securities, and any such Company action referenced in
such notice (including, without limitation, redemption or automatic conversion
of Notes) shall not be affected by any defect in or omission of such numbers.

(o) Nonpublic Information. The Company shall make “public disclosure” (as that
term is defied in Section 101(e) of Regulation FD) of all material, nonpublic
information provided to Buyers pursuant to the confidentiality agreements
referred to in Section 2(c)(7), as listed in that certain letter from the
Company to Buyers dated as of May 16, 2006 not otherwise disclosed in the
Exchange Act Reports (as that term is defined in the Indenture) as promptly as
practicable following the filing by the Company of such Exchange Act Reports,
and in no event later than November 15, 2006. The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide those Buyers listed on
Schedule 4(o) with any material, nonpublic information regarding the Company or
any of its Subsidiaries from and after the filing of the Current Report(s) on
Form 8-K with the Commission pursuant to Section 4(g) hereof without the express
written consent of such Buyers. Subject to the foregoing, neither the Company
nor any Buyer shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Buyer, to make any
press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as, in the reasonable judgment of the Company or its counsel,
is required by applicable law or regulations or applicable stock exchange rules

(p) Outstanding Common Stock. If a Buyer has elected to be governed by Section
2(k)(A) or Section 2(k)(B), the Company shall, within two (2) Business Days of
receipt of a written request from such Buyer, inform such Buyer of the number of
shares of Common Stock outstanding as of the most recent practicable date. The
Company acknowledges that, following the filing of the Exchange Act Reports, any
Buyer may, in accordance with Rule 13d-1(j) of the Exchange Act, in determining
the number of shares of Common Stock outstanding, rely upon the information in
the Company’s most recent quarterly, annual or current report filed with the
Commission.

(q) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Buyer confirms that
it has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. Except as
provided by the Transaction Documents, each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitations,
the rights arising out of this Agreement or out of any other Transaction
Documents, and it shall not be necessary for any other Buyer to be joined as an
additional party in any proceeding for such purpose.

(r) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) until the end of the
Reporting Period (i) unless the following are filed with the SEC through EDGAR
and are available to the public through the EDGAR system, within one
(1) Business Day after the filing thereof with the SEC, a copy of its Annual
Reports and Quarterly Reports on Form 10-K, 10-KSB, 10-Q or 10-QSB, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act, (ii) on the same day as the release
thereof, facsimile copies of all press releases issued by the Company or any of
its Subsidiaries, and (iii) copies of any notices and other information made
available or given to the shareholders of the Company generally,
contemporaneously with the making available or giving thereof to the
shareholders.

(s) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company shall pay or cause to
be paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, all fees, costs and expenses
(A) incident to the preparation, issuance, execution, authentication and
delivery of the Securities, including any expenses of the Trustee (B) in
connection with the admission for trading of the Notes on any securities
exchange or inter-dealer quotation system (as well as in connection with the
admission of the Notes for trading in PORTAL or any appropriate market system),
(C) related to any filing with the Principal Market and (D) in connection with
satisfying its other obligations hereunder.

(t) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Holder (as defined in the Registration Rights
Agreement) to a financial institution that is a qualified institutional buyer or
institutional accredited investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including without limitation, Section 2(h) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(h) in order to effect a sale, transfer or assignment of
Securities to such pledge. The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.

(u) Regulation M. The Company will not take any action prohibited by
Regulation M under the 1934 Act, in connection with the distribution of the
Securities contemplated hereby.

(v) General Solicitation. None of the Company, any of its affiliates (as defined
in Rule 501(b) under the Securities Act) or any person acting on behalf of the
Company or such affiliate will solicit any offer to buy or offer or sell the
Securities by means of any form of general solicitation or general advertising
within the meaning of Regulation D, including: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium or broadcast over television or radio; and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

(w) Integration. None of the Company, any of its affiliates (as defined in Rule
501(b) under the 1933 Act) or any person acting on behalf of the Company or such
affiliate will sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the 1933 Act) which would be
reasonably likely to be integrated with the sale of the Securities or the
Conversion Shares in a manner which would require the registration under the
Securities Act of the Securities and the Company will take all action that is
appropriate or necessary to assure that its offerings of other securities will
not be integrated for purposes of the Securities Act.

(x) Qualification Under Trust Indenture Act. In connection with any registration
of the Notes pursuant to the Registration Rights Agreement, the Company shall
qualify the Indenture under the Trust Indenture Act of 1939, as amended.

(y) No Cash Dividends. The Company will not by dividend or otherwise, distribute
to all holders of its Common Stock cash in a manner that would cause an
adjustment to the Conversion Price (as defined in the Indenture) pursuant to
Section 15.6(e) of the Indenture.

(z) No Tender Offers. The Company will not make any tender offer for all or any
portion of the Company’s Common Stock that will require payment to all or
substantially all of the holders of the Company’s Common Stock in a manner that
would cause an adjustment to the Conversion Price (as defined in the Indenture)
pursuant to Section 15.6(f) of the Indenture.

SECTION 5. Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of each Buyer or its respective nominee(s), for the
Conversion Shares and Warrant Shares in such amounts as specified from time to
time by a Buyer to the Company upon conversion of the Notes or exercise of the
Warrants, as applicable and in accordance with their respective terms (the
“Irrevocable Transfer Agent Instructions”), substantially in the form attached
hereto as Exhibit E. Prior to the Effective Date, the transfer or sale pursuant
to Rule 144 under the Securities Act of the Conversion Shares and Warrant Shares
or the availability of Rule 144(k), all such certificates shall bear the
restrictive legend specified in Section 2(h) of this Agreement. The Company
represents and warrants that no instruction inconsistent with the Irrevocable
Transfer Agent Instructions referred to in this Section 5, and stop transfer
instructions to give effect to Section 2(h) hereof, will be given by the Company
to its transfer agent and that the Securities shall be freely transferable on
the books and records of the Company as and to the extent provided in this
Agreement, the Notes, the Indenture, the Warrant Agent Agreement, the Warrants
and the Registration Rights Agreement. Subject to the Indenture and the Warrant
Agent Agreement, if a Buyer provides the Company with an opinion of counsel, in
form reasonably acceptable to the Company, to the effect that a sale, assignment
or transfer of the Securities has been made without registration under the
Securities Act or that the Securities can be sold or the legend may be removed
pursuant to Rule 144(k) without any restriction as to the number of securities
acquired as of a particular date that can then be immediately sold, and provides
such representations that the Company shall reasonably request confirming
compliance with the requirements of Rule 144, the Company shall permit the
transfer, and, in the case of the Conversion Shares and Warrant Shares, promptly
instruct its transfer agent to issue one or more certificates, or credit shares
to one or more balance accounts at DTC, in such name and in such denominations
as specified by such Buyer and without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyers by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyers shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

SECTION 6. Conditions to the Company’s Obligation to Close. The obligation of
the Company to issue and sell the Notes and the Warrants to each respective
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing such Buyer with prior written notice thereof:

(a) Transaction Documents. Such Buyer shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Company.

(b) Payment of Purchase Price. Such Buyer shall have delivered to the Company
the purchase price for the Notes and the Warrants being purchased by such Buyer
at the Closing, by wire transfer of immediately available funds pursuant to the
wire instructions attached hereto as Schedule A.

(c) Representations and Warranties; Covenants. The representations and
warranties of such Buyer shall be true, correct and complete in all material
respects (except to the extent that any of such representations and warranties
is already qualified as to materiality or material adverse effect in Section 2
above, in which case such representations and warranties shall be true, correct
and complete without further qualification) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date (which shall be true, correct and
complete as of such date)), and such Buyer shall have performed, satisfied and
complied with in all material respects the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Buyer at or prior to the Closing Date.

SECTION 7. Conditions to Each Buyer’s Obligation to Purchase. The several
obligations of each Buyer hereunder to purchase its Notes and Warrants from the
Company at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

(a) Transaction Documents. The Company shall have executed each of the
Transaction Documents and delivered the same to such Buyer. The Trustee shall
have executed and delivered the Indenture to the Company. The Warrant Agent
shall have executed and delivered the Warrant Agent Agreement to the Company.

(b) No Stop Orders. No stop order or suspension of trading shall have been
imposed by the Commission or any other governmental or regulatory body with
respect to public trading in the Common Stock.

(c) Representations and Warranties; Covenants. The representations and
warranties of the Company shall be true, correct and complete in all material
respects (except to the extent that any of such representations and warranties
is already qualified as to materiality or Material Adverse Effect in Section 3
of this Agreement, in which case such representations and warranties shall be
true, correct and complete without further qualification) as of the date when
made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date (which shall be
true, correct and complete as of such date)) and the Company shall have
performed, satisfied and complied with in all material respects the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
or Chief Financial Officer of the Company, dated as of the Closing Date, to the
foregoing effect.

(d) Opinion of Counsel. The Company shall have delivered to such Buyer the
opinion of Wilson, Sonsini, Goodrich & Rosati P.C., dated as of the Closing
Date, in the form of Exhibit F attached hereto.

(e) Delivery of Notes and Warrants. The Company shall have executed and
delivered to such Buyer the Notes (in such denominations of not less than One
Thousand United States Dollars ($1,000) as such Buyer shall reasonably request)
and Warrants for the Notes and Warrants being purchased by such Buyer at the
Closing; provided, that Notes eligible for settlement through DTC shall be
issued, countersigned, registered and delivered in global certificate form
through the facilities of DTC in such names and denominations as each Buyer
shall specify.

(f) Reservation of Common Stock. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Notes and the exercise of the Warrants, the
number of shares of Common Stock equal to the Reservation Amount (as defined in
Section 3(d) of this Agreement).

(g) Irrevocable Transfer Agent Instructions. The Company shall have delivered to
each Buyer the Irrevocable Transfer Agent Instructions, in the form of Exhibit E
attached hereto, to the Company’s transfer agent.

(h) Good Standing Certificates. The Company shall have delivered to each Buyer a
certificate evidencing the incorporation and good standing of the Company in
Delaware issued by the Secretary of State of the State of Delaware as of a
recent date.

(i) Secretary’s Certificate. The Company shall have delivered to each Buyer a
secretary’s certificate, dated as of the Closing Date, certifying as to
(i) adoption of the form of resolutions of the Board of Directors of the Company
consistent with Section 3(b) of this Agreement, (ii) the Articles of
Incorporation and (iii) the Bylaws, each as in effect at the Closing.

(j) Filings; Authorizations. The Company shall have made all filings under all
applicable federal and state securities laws necessary to consummate the
issuance of the Securities pursuant to this Agreement in compliance with such
laws, and shall have obtained all authorizations, approvals and permits
necessary to consummate the transactions contemplated by the Transaction
Documents and such authorizations, approvals and permits shall be effective as
of the Closing Date.

(k) No Injunctions. No temporary restraining order, preliminary or permanent
injunction or other order or decree, and no other legal restraint or prohibition
shall exist which prevents or arguably prevents the consummation of the
transactions contemplated by the Transaction Documents, nor shall any proceeding
have been commenced or threatened with respect to the foregoing.

(l) No Material Adverse Effect. Between the time of execution of this Agreement
and the Closing Date, no Material Adverse Effect shall occur or become known
(whether or not arising in the ordinary course of business).

(m) Payment of Fees. The Company shall have satisfied its obligations under
Section 9(n) of this Agreement.

(n) Minimum Offering. The Company will be issuing at least an aggregate of
$25,000,000 principal amount of Notes to the Buyers on the Closing Date.

(o) PORTAL Market. The Company will use its best efforts to permit the Notes
held by Buyers other than Rodfre Holdings LLC to be designated securities
eligible for trading in The Portal Market in accordance with the rules and
regulations adopted by the NASD relating to trading in The Portal Market and to
permit the Notes to be eligible for clearance and settlement through DTC.

SECTION 8. Indemnification.

(a) Indemnification by the Company. In consideration of each Buyer’s execution
and delivery of the Transaction Documents and acquiring the Securities
thereunder and Piper Jaffray’s agreement to act as exclusive placement agent and
in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless Piper
Jaffray and each Buyer and each other holder of the Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (collectively, “Claims”), incurred
by any Indemnitee as a result of, or arising out of, or relating to (i) an
untrue statement or alleged untrue statement of a material fact contained in the
Offering Materials, or in any amendment or supplement thereto, or in any Blue
Sky filings executed by the Company or based on any information furnished in
writing by the Company and filed in any jurisdiction in order to qualify any or
all of the Securities under (or obtain exemption from) the securities laws
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, or (ii) any breach of any representation, warranty,
covenant or agreement made by the Company in the Transaction Documents. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Claims which is permissible under applicable law.
Subject to Section 8(b) of this Agreement, the Company shall reimburse the
Indemnitees, promptly as such expenses are incurred and are due and payable, for
any legal fees or other reasonable expenses incurred by them in connection with
the investigating or defending any such Claim.

(b) Procedures for Indemnification. Promptly after an Indemnitee has knowledge
of any Claim as to which such Indemnitee reasonably believes indemnity may be
sought or promptly after such Indemnitee receives notice of the commencement of
any action or proceeding (including any governmental action or proceeding)
involving a Claim, such Indemnitee shall, if a Claim in respect thereof is to be
made against the Company under this Section 8, deliver to the Company a written
notice of such Claim, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof ; provided, however, that an Indemnitee shall have the right to retain
its own counsel if, in the reasonable opinion of counsel retained by the
Company, the representation by such counsel of the Indemnitee and the Company
would be inappropriate due to actual differing interests between such Indemnitee
and the Company; provided, further, that the Company shall not be responsible
for the reasonable fees and expense of more than one (1) separate legal counsel
for such Indemnitee. In the case of an Indemnitee, the legal counsel referred to
in the immediately preceding sentence shall be selected by the Investors holding
at least a majority in interest of the Securities to which the Claim relates.
The Indemnitee shall cooperate fully with the Company in connection with any
negotiation or defense of any such action or Claim by the Company and shall
furnish to the Company all information reasonably available to the Indemnitee
which relates to such action or Claim. The Company shall keep the Indemnitee
fully apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. The Company shall not be liable for any
settlement of any Claim effected without its prior written consent; provided,
however, that the Company shall not unreasonably withhold, delay or condition
its consent. The Company shall not, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a full release from
all liability in respect to such Claim, action and proceeding. The failure to
deliver written notice to the Company as provided in this Agreement shall not
relieve the Company of any liability to the Indemnitee under this Section 8,
except to the extent that the Company is materially prejudiced in its ability to
defend such action.

(c) Survival of Representations and Warranties; Indemnification Obligations. The
representations and warranties of the Buyers and the Company set forth herein
and the obligations of the Company under this Section 8 shall survive the
transfer of the Securities by the Indemnitees.

SECTION 9. Miscellaneous.

(a) Governing Law; Jurisdiction; Waiver of Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrecovably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

(b) Counterparts. This Agreement may be executed in identical counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement. This Agreement, once executed by a party, may be delivered
to the other parties hereto by facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

(c) Headings. The headings of this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(d) Entire Agreement. This Agreement, the Registration Rights Agreement, the
Indenture, the Notes and the Warrants and the documents referenced herein and
therein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the Registration Rights Agreement, the Indenture, the
Notes and the Warrants supersede all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof and thereof.

(e) Consents. All consents and other determinations required to be made by
Buyers pursuant to this Agreement shall be made, unless otherwise specified in
this Agreement, by Investors holding at least 662/3% of the Conversion Shares
and Warrant Shares, determined as if all of the Notes held by Buyers then
outstanding have been converted into Conversion Shares and all Warrants then
outstanding have been exercised for Warrant Shares without regard to any
limitations on conversion of the Notes or on the exercise of the Warrants;
provided that for these purposes any Securities owned directly or indirectly by
the Company shall be deemed not to be outstanding.

(f) Amendment and Waivers. No provision of this Agreement may be amended or
waived other than by an instrument in writing signed by the Company and
Investors holding at least 662/3% of the Conversion Shares and Warrant Shares,
determined as if all of the Notes held by Buyers then outstanding have been
converted into Conversion Shares and all Warrants then outstanding have been
exercised for Warrant Shares without regard to any limitations on the conversion
of the Notes or on the exercise of the Warrants; provided that for theses
purposes any Securities owned directly or indirectly by the Company shall be
deemed not to be outstanding. Notwithstanding the preceding sentence to the
contrary: (i) no amendment or waiver of the provisions of Section 9(e) or
Section 9(f) of this Agreement shall be effective without the approval of the
holders of all outstanding Securities, (ii) no amendment or waiver of the
provisions of Section 2, Section 7, Section 8, Section 9(k), Section 9(l) or
Section 9(m) of this Agreement shall be effective with respect to any holder of
Securities unless it is approved by such holder, and (iii) no amendment shall be
effective to the extent that it applies to less than all of the holders of the
Notes then outstanding. No consideration shall be offered or paid to any holder
of any Securities to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
offered on identical terms to all of the holders of such Securities.
Notwithstanding anything herein to the contrary, no amendment shall (i) extend
the maturity of the Notes, reduce the interest rate, extend the time for payment
of interest thereon, or reduce the principal amount thereof or premium, if any,
thereon, or reduce any amount payable on redemption or repurchase thereof or
affect any amounts due to any holder or (ii) reduce the aforesaid percentage of
Conversion Shares and Warrant Shares, the holders of which are required to
consent to any such amendment, without the consent of the holders of all
Conversion Shares or Warrant Shares then outstanding..

(g) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile; or (iii) one (1) Business
Day after deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

     
Sipex Corporation
233 South Hillview Drive
 


 
    Milpitas, California 95035

 
   
Telephone:
Facsimile:
Attention:
  (408) 934-7547
(408) 935-7606
Clyde R. Wallin

with a copy to:

      Wilson, Sonsini, Goodrich & Rosati P.C.

 
   
650 Page Mill Road
Palo Alto, California 94303
Telephone:
Facsimile:
Attention:
 

(650) 565-3765
(650) 493-6811
Allison Spinner, Esq.

If to Piper Jaffray:

         
Piper Jaffray & Co.
        345 California Street, Suite 2100
San Francisco, California 94104

Telephone:
    (415) 277-1500  
Facsimile:
    (415) 984-5121  
Attention:
  Mr. Brendan Dyson


with a copy to:

      Gibson, Dunn & Crutcher LLP

 
    1050 Connecticut Avenue NW

 
   
Washington, DC 20036
Telephone:
Facsimile:
Attention:
 
(202) 955-8500
(202) 467-0539
Brian Lane, Esq.

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto as Exhibit A, with copies to such Buyer’s representatives
as set forth on the Schedule of Buyers,

with a copy (for informational purposes only) to:

      Schulte Roth & Zabel LLP

 
   
919 Third Avenue
 

 
    New York, New York 10022

 
   
Telephone:
Facsimile:
Attention:
  (212) 756-2000
(212) 593-5955
Eleazer N. Klein, Esq.

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party. Written confirmation of receipt (A) given by the recipient of
such notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(i) Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto. their respective permitted successors and assigns, and, to the
limited extent provided in Section 8, the Indemnitees, and to the extent
provided for in this Agreement, Piper Jaffray, and is not for the benefit of,
nor may any provision hereof be enforced by, any other person.

(j) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(k) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any subsequent holders of the Securities, and shall inure to the
benefit of those persons and, to the extent provided in Section 9(i), the
Indemnitees and Piper Jaffray. The Company shall not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
holders of at least 662/3% of the outstanding principal amount of the Notes
including by merger or consolidation, except pursuant to a Change of Control (as
defined in the Notes) with respect to which the Company is in compliance with
the terms of the Notes. Other than in connection with a sale pursuant to the
Registration Rights Agreement, a Buyer may assign some or all of its rights and
obligations hereunder in compliance with this Agreement without the consent of
the Company; provided, however, that the transferee has agreed in writing to be
bound by the applicable provisions of this Agreement and provided, further, that
such assignment shall be in connection with a transfer of all or a portion of
the Notes or Warrants held by such Buyer and subject to the terms and conditions
of the Notes and Warrants, as applicable.

(l) Publicity. The Company and Piper Jaffray shall have the right to approve
before issuance any press releases or any other public statements with respect
to the transactions contemplated by the Transaction Documents; provided,
however, that other than in the 8-K Filing, neither the Company, Piper Jaffray
nor any of their respective affiliates, agents or representatives shall have the
right to issue a press release or other public statement disclosing the identity
of or any other information concerning any Buyer or any of its affiliates
without such Buyer’s prior written consent or as required by law, and then only
upon prior written notice to such buyer. Piper Jaffray has the right to describe
their services to the Company in connection with the offering of the Securities
and to reproduce the Company’s name and logo in Piper Jaffray’s advertisements,
marketing materials and equity research reports, if any, in the form previously
approved by the Company and subject to the prior approval of the Company, which
shall not be unreasonably withheld, such additional uses as Piper Jaffray may
from time to time request.

(m) Termination. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 of this Agreement (and the nonbreaching party’s failure to
waive such unsatisfied conditions), the nonbreaching party shall have the option
to terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party, and any
and all funds paid hereunder to the applicable Buyer shall be returned to such
Buyer no later than the close of business on the Business Day following such
termination; provided, however, that if this Agreement is terminated pursuant to
this Section 9(m), the Company shall remain obligated to reimburse any
nonbreaching Buyer for the expenses described in Section 4(i) of this Agreement.

(n) Placement Agent. The Company acknowledges that it has engaged Piper Jaffray
as placement agent in connection with the sale of the Notes and the Warrants.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim.

(o) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights to recover damages by reason of any breach of any provision
of this Agreement and to exercise all other rights granted by law.

(p) Payment Set Aside. To the extent that the Company makes a payment or
payments to any Buyer hereunder or pursuant to any of the other Transaction
Documents, or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

0

2 IN WITNESS WHEREOF, the parties have caused this Securities Purchase Agreement
to be duly executed as of the date first written above.

“COMPANY”

SIPEX CORPORATION

By: /s/ Clyde R. Wallin      



    Name: Clyde R. Wallin
Title: Sr. VP Finance and CFO

ACKNOWLEDGED AND AGREED:

“PIPER JAFFRAY”

PIPER JAFFRAY & Co.

         
By:
    —      Its: ___________________________


[Signatures of Buyers on Following Page]

3

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

Capital Ventures International
by: Hights Capital Management, Inc.
its authorized agent

(print full legal name of Buyer)

By: /s/ Martin Kobinger

(signature of authorized representative)

Name: Martin Kobinger



      Its: Investment Manager

       Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A):

X  Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B):

4

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

Investcorp Interlachen Multi-Strategy Master Fund Limited

(print full legal name of Buyer)

By: Interlachen Capital Group LP, an Authorized Signatory

By: /s/ Gregg T. Colburn

(signature of authorized representative)

Name: Gregg T. Colburn



      Its: Authorized Signatory

X  Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A):

X  Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B):

5

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

Quantum Partners LDC

(print full legal name of Buyer)

By: /s/ Jay A. Schdenfarber

(signature of authorized representative)

Name: Jay A. Schdenfarber

Attorney-in-Fact

     
Its:
  Jay A. Schdenfarber
Attorney-in-Fact

X  Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A):

      Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B):

6

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

Marathon Global Convertible Master Fund Ltd.

(print full legal name of Buyer)

By: /s/ Janice Raboy

(signature of authorized representative)

Name: Janice Raboy



      Its: M.D.

      Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A):

X  Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B):

7

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

Needham Emerging Growth Partners, L.P.

(print full legal name of Buyer)

By: /s/ James K. Kloppenburg

(signature of authorized representative)

Name: James K. Kloppenburg



      Its: Member of General Partner

      Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A):

      Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B):

8

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

Needham Contrarian Fund, L.P.

(print full legal name of Buyer)

By: /s/ James K. Kloppenburg

(signature of authorized representative)

Name: James K. Kloppenburg



      Its: Member of General Partner

      Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A):

      Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B):

9

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

Needham Contrarian (QP) Fund, L.P.

(print full legal name of Buyer)

By: /s/ James K. Kloppenburg

(signature of authorized representative)

Name: James K. Kloppenburg



      Its: Member of General Partner

      Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A):

      Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B):

10

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

RODFRE HOLDING LLC

(print full legal name of Buyer)

By: /s/ Joe Prudente

(signature of authorized representative)

Name: Joe Prudente



      Its: Manager

N/A Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A):

N/A Buyer hereby elects to be subject to the 4.99% conversion limitation set
forth in Section 2(k)(B):

11

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

(print full legal name of Buyer)

By: /s/ David A. Barras

(signature of authorized representative)

Name: David A. Barras



      Its: Authorized Representative

_X_ Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A):

X Buyer hereby elects to be subject to the 4.99% conversion limitation set forth
in Section 2(k)(B):

12

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

“BUYER”

THE NORTHWESTERN MUTUAL LIFE INSURANCE FOR ITS GROUP ANNUITY SEPARATE ACCOUNT

(print full legal name of Buyer)

By: /s/ David A. Barras

(signature of authorized representative)

Name: David A. Barras



      Its: Authorized Representative

_X_ Buyer hereby elects to be subject to the 9.99% conversion limitation set
forth in Section 2(k)(A):

X Buyer hereby elects to be subject to the 4.99% conversion limitation set forth
in Section 2(k)(B):

13

EXHIBIT A

SCHEDULE OF BUYERS

                                      Name of Buyer           Principal Amount
of         Contact Information for Buyer   State of Residence   Notes   Number
of Warrants 1.   Rodfre Holdings, LLC   Canada   $ 15,000,000 839,552 2.  
Capital Ventures International   CA   $ 4,000,000 223,881
 
  The Northwestern Mutual Life
                       
3.
  Insurance Company
  WI
  $ 3,800,000       212,687  
 
                               
4.
  Quantum Partners LDC
  NY
  $ 3,000,000       167,910  
 
                               
 
  Needham Emerging Growth
                       
5.
  Partners, L.P
  NY
  $ 1,300,000       72,761  
 
                               
 
  Marathon Global Convertible
                       
6.
  Master Fund Ltd.
  NY
  $ 1,000,000       55,970  
 
                               
 
  Investcorp Interlachen
                       
 
  Multi-Strategy Master Fund
                       
7.
  Limited
  MN
  $ 1,000,000       55,970  
 
                               
8.
  Needham Contrarian (QP) Fund L.P.
  NY
  $ 480,000       26,866  
 
                               
9.
  Needham Contrarian Fund, L.P.
  NY
  $ 220,000       12,313  
 
                               
 
  The Northwestern Mutual Life
                       
 
  Insurance Company For Its Group
                       
10.
  Annuity Separate Account
  WI
  $ 200,000       11,194  
 
                               
 
  Total           $ 30,000,000.00       1,679,104  
 
                               

14

EXHIBIT B

FORM OF INDENTURE

15

EXHIBIT C

FORM OF WARRANT AGENT AGREEMENT

16

EXHIBIT D

FORM OF REGISTRATION RIGHTS AGREEMENT

17

EXHIBIT E

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

May 17, 2006

VIA FEDERAL EXPRESS

Computershare Investor Services

250 Royall Street

Canton, MA 02021

Attn: Novette Lee



      Re: Reservation of Shares of Common Stock Pursuant to Sale by Sipex
Corporation of up to $30,000,000 in Aggregate Principal Amount of 5.5%
Convertible Senior Notes due 2026 and Warrants to Purchase up to 1,679,104
Shares of Common Stock

Ladies and Gentlemen:

Sipex Corporation, a Delaware corporation (the “Company”), has agreed to sell to
the buyers listed on Schedule A hereto (the “Buyers”), on the date hereof,
Thirty Million ($30,000,000) in aggregate principal amount of 5.5% Convertible
Senior Notes due 2026 (the “Notes”), convertible into shares of the common
stock, $0.01 par value per share (the “Common Stock”) of the Company and
warrants (the “Warrants”) to purchase 1,679,104 shares of Common Stock pursuant
to that certain Securities Purchase Agreement dated as of May 16, 2006, by and
among the Company and each Buyer (the “Securities Purchase Agreement”).
Capitalized terms used herein without definition have the meanings assigned to
them in the Securities Purchase Agreement.

You are hereby instructed to:

Establish as of the date of this letter a reserve of 12,990,672 shares of Common
Stock for issuance to holders of Notes upon conversion of their Notes (the
“Conversion Share Reserve”). The Conversion Share Reserve shall be adjusted to
appropriately reflect the effect of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
Common Stock), reorganization, recapitalization, reclassification, exchange or
other like change with respect to Common Stock occurring on or after the date
hereof.

Establish as of the date of this letter a reserve of 1,847,015 shares of Common
Stock for issuance to holders of Warrants upon exercise of their Warrants (the
“Warrant Share Reserve”). The Warrant Share Reserve shall be adjusted to
appropriately reflect the effect of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
Common Stock), reorganization, recapitalization, reclassification, exchange or
other like change with respect to Common Stock occurring on or after the date
hereof.

A registration statement on Form S-1 to register the resale of the Common Stock
issuable out of the Conversion Share Reserve and the Warrant Share Reserve (the
“Registration Statement”) will be filed with the Securities and Exchange
Commission (the “Commission”) on or before August 15, 2006. We will forward to
you copies of the filing promptly after it is declared or deemed effective by
the Commission.

Until a Security has been registered pursuant to an effective registration
statement or is available for resale pursuant to Rule 144, or may be sold in
accordance with Rule 144(k), the certificates evidencing the shares of Common
Stock issued out of the Conversion Share Reserve or the Warrant Share Reserve
will bear the restrictive legend set forth below:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS
OR PURSUANT TO AN EXEMPTION FROM THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY THE SECURITIES.

Certificates evidencing Conversion Shares or Warrant Shares held by or
transferred to an “affiliate” (as defined in Rule 501(b) of Regulation D under
the Securities Act) of the Company will bear the restrictive legend set forth
below:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
SOLD ONLY IN COMPLIANCE WITH RULE 144 OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT.

So long as you have previously received (i) an opinion of the Company’s outside
counsel (which the Company shall direct be delivered to you by such outside
counsel upon the effectiveness of the Registration Statement covering the
resales of the Common Stock) stating that a Registration Statement covering the
resales of the Common Stock has been declared effective by the Commission under
the Securities Act (the “Opinion”), (ii) a certification from the clearing
broker for the Buyers as to the fact that the sale of the Common Stock was made
in compliance with the Plan of Distribution set forth in the Registration
Statement (the “Broker Certification”), (iii) a copy of the Registration
Statement and (iv) confirmation from the Company that sales are permitted under
the Registration Statement at that time, the certificates representing the
Common Stock sold pursuant to the Registration Statement shall not bear any
legend restricting transfer of the Common Stock thereby and should not be
subject to any stop-transfer restriction.

We enclose the following additional documents:



  1.   A copy of the Securities Purchase Agreement; and



  2.   A capitalization table listing the Buyers and their respective beneficial
ownership interests in the shares of Common Stock.

Please be advised that the Buyers have relied upon this instruction letter as an
inducement to enter into the Securities Purchase Agreement and, accordingly,
each of the Buyers is a third party beneficiary to these instructions.

Please sign in the space provided below to evidence your acceptance and
acknowledgment of your responsibilities under this letter. Please call me at
(408) 934-7547 if you require any further information. Thank you for your
assistance.

Very truly yours,

SIPEX CORPORATION

By: /s/ Clyde R. Wallin
Clyde R. Wallin, Chief Financial Officer and
Secretary


Acknowledged and Agreed:

Computershare Investor Services

By:

Name:

Its:



    cc: Mr. Eric Alt (w/o encl.)

Enclosures

18

EXHIBIT F

FORM OF COMPANY COUNSEL OPINION



  1.   The Company has been duly incorporated and is validly existing and in
good standing under the laws of the State of Delaware.  



  2.   The Company has all requisite corporate power to execute and deliver the
Agreement, the Registration Rights Agreement, the Indenture, the Warrant
Agreement, the Notes and the Warrant Agreement, and to perform its obligations
under the terms of the Agreement, the Registration Rights Agreement, the
Indenture, the Warrant Agreement, the Notes and the Warrants.  



  3.   The shares of Common Stock initially issuable upon exercise of the Notes
(the “Conversion Shares”) have been duly authorized and reserved for issuance
upon such conversion and, when issued and delivered in accordance with the
provisions of the Notes and the Indenture, will be duly and validly issued and
fully paid and non-assessable. The stockholders of the Company have no
preemptive rights with respect to the issuance of the Conversion Shares under
the Certificate of Incorporation or Bylaws.  



  4.   The shares of Common Stock initially issuable upon exercise of the
Warrants (the “Warrant Shares”) have been duly authorized and reserved for
issuance upon such exercise and, when issued and delivered in accordance with
the provisions of the Warrant and the Warrant Agreement, will be duly and
validly issued and fully paid and non-assessable. The stockholders of the
Company have no preemptive rights with respect to the issuance of the Warrant
Shares under the Certificate of Incorporation or Bylaws.  



  5.   The Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding obligation of the Company in
accordance with its terms.  



  6.   The Notes being issued on the date hereof have been duly authorized by
the Company and, when executed by the Company and authenticated by the Trustee
in the manner provided for in the Indenture and issued and delivered to the
Buyers against payment of the purchase price therefor specified in the Agreement
in accordance with the terms of the Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.  



  7.   The Warrants being issued on the date hereof have been duly authorized by
the Company and, when executed by the Company in the manner provided for in the
Warrant Agreement and issued and delivered to the Buyers against payment of the
purchase price therefor specified in the Agreement in accordance with the terms
of the Agreement, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms.  



  8.   The Indenture has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.  



  9.   The Warrant Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.  



  10.   The execution, delivery and performance by the Company of its
obligations under the Indenture, the Notes, the Warrant Agreement, the Warrants,
the Agreement, and the Registration Rights Agreement and the consummation of the
transactions therein contemplated do not conflict with or did not result in a
breach or violation by the Company of any of the terms or provisions of, or
constitute a default under, any Reviewed Agreement, nor will such action result
in any violation by the Company of (i) the Certificate of Incorporation or the
Bylaws, (ii) any U.S. federal or New York, California or Delaware (under the
DGCL) state statute, or (iii) any rule or any order, judgment, decree or
regulation known to us of any U.S. federal or New York, California or Delaware
(under the DGCL) state court or governmental agency or body having jurisdiction
over the Company or any of its properties . For purposes hereof, Reviewed
Agreements shall mean those agreements required to be filed by the Company as an
exhibit on its Annual Report on Form 10-K (“Annual Report”) if such Annual
Report was filed as of the date of such counsel’s opinion, as exhibited in
writing by the Company to such counsel.  



  11.   No consent, approval, authorization, order, registration or
qualification of or with any U.S. federal or New York, California or Delaware
(under the DGCL) state court or governmental agency or body is required for the
consummation by the Company of the transactions contemplated by the Indenture,
the Notes, the Warrant Agreement, the Warrants, the Agreement and the
Registration Rights Agreement, except (i) the registration under the Securities
Act of 1933, as amended (the “Act”), of the Notes, the Conversion Shares and the
Warrant Shares as contemplated by the Registration Rights Agreement and the
qualification of the Indenture under the Trust Indenture Act of 1939, as
amended, (ii) as may be expressly contemplated by the Purchase Agreement, the
Registration Rights Agreement, the Indenture, the Warrant Agreement, the
Warrants or the Notes and (iii) such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase of the Notes and Warrants by the
Buyers and the issuance of the Conversion Shares upon Conversion of the Notes or
the Warrant Shares upon exercise of the Warrants (as to which, in each case, we
express no opinion).  



  12.   Assuming the accuracy of the representations of the Company and the
Buyers in the Agreement, no registration of the Notes, the Conversion Shares or
the Warrant Shares under the Act and no qualification of an indenture under the
Trust Indenture Act with respect thereto, is required for the offer, sale and
delivery of the Notes and the Warrants by the Company to the Buyers pursuant to
the Agreement (it being understood that no opinion is expressed as to any
subsequent resale of the Notes, the Conversion Shares or the Warrant Shares).  

     

Such counsel shall express no opinion as to:



  (i)   the effect of any bankruptcy, insolvency, reorganization, arrangement,
fraudulent conveyance, moratorium or other similar laws relating to or affecting
the rights of creditors generally, including, without limitation, laws relating
to fraudulent transfers or conveyances and preferences;  



  (ii)   rights to indemnification and contribution which may be limited by
applicable law or equitable principles; or  



  (iii)   the effect of general principles of equity, including without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, the effect of judicial discretion and the possible unavailability of
specific performance, injunctive relief or other equitable relief, and
limitations on rights of acceleration regardless of whether considered in a
proceeding in equity or at law.  

19

SCHEDULE A

Company Wire Instructions

20

SCHEDULE 4(o)

Buyers Electing Section 4(o) Treatment

All Buyers listed in Exhibit A, other than Rodfre Holdings, LLC, elect Section
4(o) treatment.





21





                 
SECTION 1.
  Purchase and Sale of Notes and Warrants
    1  
SECTION 2.
  Buyer’s Representations and Warranties
    2  
SECTION 3.
  Representations and Warranties of the Company
    8  
SECTION 4.
  Covenants
    18  
SECTION 5.
  Transfer Agent Instructions
    25  
SECTION 6.
  Conditions to the Company’s Obligation to Close
    25  
SECTION 7.
  Conditions to Each Buyer’s Obligation to Purchase
    26  
SECTION 8.
  Indemnification
    28  
SECTION 9.
  Miscellaneous
    29  

EXHIBITS

     
Exhibit A
  Schedule of Buyers
 
 

Exhibit B
  Form of Indenture
 
 

Exhibit C
  Form of Warrant Agent Agreement
 
 

Exhibit D
  Form of Registration Rights Agreement
 
 

Exhibit E
  Form of Irrevocable Transfer Agent Instructions
 
 

Exhibit F
  Form of Company Counsel Opinion
 
 

Schedule A
  Company Wire Instructions
 
 


DISCLOSURE SCHEDULES

     
Schedule 3(a)
  Subsidiaries
 
 

Schedule 3(c)
  Capitalization
 
 

Schedule 3(e)
  No Conflicts
 
 

Schedule 3(g)
  Absence of Litigation
 
 

Schedule 3(n)
  Offering Materials
 
 

Schedule 3(q) ...


--------------------------------------------------------------------------------


Schedule 3(t)
  Acknowledgement Regarding Buyer’s Purchase of
Securities
Employee Relations
 
 

Schedule 3(x)
  Internal Accounting Controls
 
 

Schedule 3(z)
  Indebtedness and Other Contracts
 
 

Schedule 3(aa)
  Ranking of Notes
 
 

Schedule 3(ee)
  Offering Terms
 
 

Schedule 4(o)
  Buyers Electing Section 4(o) Treatment
 
 

 
   

22